Exhibit 10.27
 
REGISTRATION RIGHTS AGREEMENT
 
     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of August 7, 2007, between Oculus Innovative Sciences, Inc., a Delaware
corporation (the “Company”) and each of the several purchasers signatory hereto
(each such purchaser, a “Purchaser” and, collectively, the “Purchasers”).
 
          This Agreement is made pursuant to the Securities Purchase Agreement,
dated as of the date hereof, between the Company and each Purchaser (the
“Purchase Agreement”).
 
          The Company and each Purchaser hereby agrees as follows:
 
     1. Definitions
 
          Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:
 
     “Advice” shall have the meaning set forth in Section 6(d).
 
     “Effectiveness Date” means, with respect to the Initial Registration
Statement required to be filed hereunder, the 90th calendar day following the
date hereof (or, in the event of a “full review” by the Commission, the 120th
calendar day following the date hereof) and with respect to any additional
Registration Statements which may be required pursuant to Section 3(c), the 90th
calendar day following the date on which an additional Registration Statement is
required to be filed hereunder; provided, however, that in the event the Company
is notified by the Commission that one or more of the above Registration
Statements will not be reviewed or is no longer subject to further review and
comments, the Effectiveness Date as to such Registration Statement shall be the
fifth Trading Day following the date on which the Company is so notified if such
date precedes the dates otherwise required above.
 
     “Effectiveness Period” shall have the meaning set forth in Section 2(a).
 
     “Event” shall have the meaning set forth in Section 2(b).
 
     “Event Date” shall have the meaning set forth in Section 2(b).
 
     “Filing Date” means, with respect to the Initial Registration Statement
required hereunder, the 30th calendar day following the date hereof and, with
respect to any additional Registration Statements which may be required pursuant
to Section 3(c), the earliest practical date on which the Company is permitted
by SEC Guidance to file such additional Registration Statement related to the
Registrable Securities.
 
 
1

--------------------------------------------------------------------------------

 
 
     “Holder” or “Holders” means the holder or holders, as the case may be, from
time to time of Registrable Securities.
 
     “Indemnified Party” shall have the meaning set forth in Section 5(c).
 
     “Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
     “Initial Registration Statement” means the initial Registration Statement
filed pursuant to this Agreement.
 
     “Initial Shares” means a number of Registrable Securities equal to the
lesser of (i) the total number of Registrable Securities and (ii) one-third of
the number of issued and outstanding shares of Common Stock that are held by
non-affiliates of the Company on the day immediately prior to the filing date of
the Initial Registration Statement.
 
     “Losses” shall have the meaning set forth in Section 5(a).
 
     “Plan of Distribution” shall have the meaning set forth in Section 2(a).
 
     “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
 
     “Registrable Securities” means (i) all Shares; (ii) all Warrant Shares
(assuming on the date of determination the Warrants are exercised in full
without regard to any exercise limitations therein), and (iii) any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing.
 
     “Registration Statement” means the registration statement required to be
filed hereunder and any additional registration statements contemplated by
Section 3(c), including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
 
     “Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 

 
2

--------------------------------------------------------------------------------

 
 
     “Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
     “Selling Shareholder Questionnaire” shall have the meaning set forth in
Section 3(a).
 
     “SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.
 
     2. Shelf Registration
 
     (a) On or prior to each Filing Date, the Company shall prepare and file
with the Commission a Registration Statement covering the resale of all or such
maximum portion of the Registrable Securities as permitted by SEC Guidance
(provided that the Company shall use commercially reasonable efforts to advocate
with the Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance, including without limitation, the Manual of
Publicly Available Telephone Interpretations D.29) that are not then registered
on an effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith) and shall contain (unless
otherwise directed by at least a 67% majority in interest of the Holders)
substantially the “Plan of Distribution” attached hereto as Annex A. Subject to
the terms of this Agreement, the Company shall use commercially reasonable
efforts to cause a Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event prior to the applicable Effectiveness Date, and shall use commercially
reasonable efforts to keep such Registration Statement continuously effective
under the Securities Act until all Registrable Securities covered by such
Registration Statement have been sold, or may be sold without volume limitations
pursuant to Rule 144(k), as determined by the counsel to the Company pursuant to
a written opinion letter to such effect, addressed and acceptable to the
Transfer Agent and the affected Holders (the “Effectiveness Period”). The
Company shall telephonically request effectiveness of a Registration Statement
as of 5:00 p.m. New York City time on a Trading Day. The Company shall
immediately notify the Holders via facsimile or by e-mail of the effectiveness
of a Registration Statement on the same Trading Day that the Company
telephonically confirms effectiveness with the Commission, which shall be the
date requested for effectiveness of such Registration Statement. The Company
shall, by 9:30 a.m. New York City time on the Trading Day after the effective
date of such Registration Statement, file a final Prospectus with the Commission
as required by Rule 424. Failure to so notify the Holder within 2 Trading Days
of such notification of effectiveness or failure to file a final Prospectus as
foresaid shall be deemed an Event under Section 2(b). Notwithstanding any other
provision of this Agreement and subject to the payment of liquidated damages
pursuant to Section 2(b), if any SEC Guidance sets forth a limitation on the
number of Registrable Securities permitted to be registered on a particular
Registration Statement (and notwithstanding that the Company used commercially
reasonable efforts to advocate with the Commission for the registration of all
or a greater portion of Registrable Securities), unless otherwise directed in
writing by a Holder as to its Registrable Securities, the number of Registrable
Securities to be registered on such Registration Statement will first be reduced
by Registrable Securities represented by Warrant Shares (applied, in the case
that some Warrant Shares may be registered, to the Holders on a pro rata basis
based on the total number of unregistered Warrant Shares held by such Holders).
 
3

--------------------------------------------------------------------------------


 
     (b) If: (i) the Initial Registration Statement is not filed on or prior to
its Filing Date (if the Company files the Initial Registration Statement without
affording the Holders the opportunity to review and comment on the same as
required by Section 3(a) herein, the Company shall be deemed to have not
satisfied this clause (i)), or (ii) the Company fails to file with the
Commission a request for acceleration of a Registration Statement in accordance
with Rule 461 promulgated by the Commission pursuant to the Securities Act,
within five Trading Days of the date that the Company is notified (orally or in
writing, whichever is earlier) by the Commission that such Registration
Statement will not be “reviewed” or will not be subject to further review, or
(iii) prior to the effective date of a Registration Statement, the Company fails
to file a pre-effective amendment and otherwise respond in writing to comments
made by the Commission in respect of such Registration Statement within 15
Trading Days after the receipt of comments by or notice from the Commission that
such amendment is required in order for such Registration Statement to be
declared effective, or (iv) as to, in the aggregate among all Holders on a
pro-rata basis based on their purchase of the Securities pursuant to the
Purchase Agreement, a Registration Statement registering for resale all of the
Initial Shares is not declared effective by the Commission by the Effectiveness
Date of the Initial Registration Statement, or (v) all of the Registrable
Securities are not registered for resale pursuant to one or more effective
Registration Statements on or before August 31, 2008, or (vi) after the
effective date of a Registration Statement, such Registration Statement ceases
for any reason to remain continuously effective as to all Registrable Securities
included in such Registration Statement, or the Holders are otherwise not
permitted to utilize the Prospectus therein to resell such Registrable
Securities, for more than 10 consecutive calendar days or more than an aggregate
of 15 calendar days (which need not be consecutive calendar days) during any
12-month period (any such failure or breach being referred to as an “Event”, and
for purposes of clause (i), (iv) and (v) the date on which such Event occurs,
and for purposes of clause (ii) the date on which such five Trading Day period
is exceeded, and for purposes of clause (iii) the date which such 10 calendar
day period is exceeded, and for purposes of clause (vi) the date on which such
10 or 15 calendar day period, as applicable, is exceeded being referred to as
“Event Date”), then, in addition to any other rights the Holders may have
hereunder or under applicable law, on each such Event Date and on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, the Company shall pay
to each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to 1% of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement for any unregistered Registrable Securities
then held by such Holder. The parties agree that (1) to the extent an Event is
caused by the occurrence of a prior Event, for purposes of calculation of
liquidated damages hereunder, only one Event shall be deemed to have occurred;
(2) the Company shall not be liable for liquidated damages under this Agreement
with respect to any Warrants or Warrant Shares and (3) the maximum aggregate
liquidated damages payable to a Holder under this Agreement shall be 15% of the
aggregate Subscription Amount paid by such Holder pursuant to the Purchase
Agreement. If the Company fails to pay any partial liquidated damages pursuant
to this Section in full within seven days after the date payable, the Company
will pay interest thereon at a rate of 18% per annum (or such lesser maximum
amount that is permitted to be paid by applicable law) to the Holder, accruing
daily from the date such partial liquidated damages are due until such amounts,
plus all such interest thereon, are paid in full. The partial liquidated damages
pursuant to the terms hereof shall apply on a daily pro rata basis for any
portion of a month prior to the cure of an Event.
 
4

--------------------------------------------------------------------------------


 
     3. Registration Procedures.
 
     In connection with the Company’s registration obligations hereunder, the
Company shall:
 
     (a) Not less than 5 Trading Days prior to the filing of each Registration
Statement and not less than one Trading Day prior to the filing of any related
Prospectus or any amendment or supplement thereto (including any document that
would be incorporated or deemed to be incorporated therein by reference), the
Company shall (i) furnish to each Holder copies of all such documents
substantially in the form proposed to be filed, which documents (other than
those incorporated or deemed to be incorporated by reference) will be subject to
the review of such Holders and (ii) cause its officers and directors, counsel
and independent certified public accountants to respond to such inquiries as
shall be necessary, in the reasonable opinion of respective counsel to each
Holder, to conduct a reasonable investigation within the meaning of the
Securities Act. The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto relating to the Registrable
Securities to which the Holders of a majority of the Registrable Securities
shall reasonably object in good faith, provided that the Company is notified of
such objection in writing no later than 5 Trading Days after the Holders have
been so furnished copies of a Registration Statement or 1 Trading Day after the
Holders have been so furnished copies of any related Prospectus or amendments or
supplements thereto. Each Holder agrees to furnish to the Company a completed
questionnaire in the form attached to this Agreement as Annex B (a “Selling
Shareholder Questionnaire”) not less than three Trading Days prior to the Filing
Date or by the end of the fourth Trading Day following the date on which such
Holder receives draft materials in accordance with this Section.
 
5

--------------------------------------------------------------------------------


 
     (b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto and provide as promptly as reasonably possible to the
Holders true and complete copies of all correspondence from and to the
Commission relating to a Registration Statement (provided that the Company may
excise any information contained therein which would constitute material
non-public information as to any Holder which has not executed a confidentiality
agreement with the Company); and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
during the applicable period in accordance (subject to the terms of this
Agreement) with the intended methods of disposition by the Holders thereof set
forth in such Registration Statement as so amended or in such Prospectus as so
supplemented.
 
     (c) If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered in a Registration Statement, then the Company shall file as soon as
reasonably practicable, but in any case prior to the applicable Filing Date, an
additional Registration Statement covering the resale by the Holders of not less
than the number of such Registrable Securities.
 
     (d) Notify the Holders of Registrable Securities to be sold (which notice
shall, pursuant to clauses (iii) through (vi) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible (and, in the case of (i)(A)
below, not less than two Trading Days prior to such filing) and (if requested by
any such Person) confirm such notice in writing no later than two Trading Days
following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement; and (C) with respect to a Registration Statement or
any post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
that notwithstanding each Holder’s agreement to keep such information
confidential, each such Holder makes no acknowledgement that any such
information is material, non-public information.
 
6

--------------------------------------------------------------------------------


 
     (e) Use commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.
 
     (f) Furnish to each Holder, without charge, at least one conformed copy of
each such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the EDGAR system need not be furnished in physical form.
 
     (g) Subject to the terms of this Agreement, the Company hereby consents to
the use of such Prospectus and each amendment or supplement thereto by each of
the selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 3(d).
 
     (h) The Company shall cooperate with any broker-dealer effecting resales of
Registrable Securities in making any required filing with the National
Association of Securities Dealers, Inc. (“NASD”) Corporate Financing Department
pursuant to NASD Rule 2710 and pay the filing fee required by such filing.
 
7

--------------------------------------------------------------------------------


 
     (i) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.
 
     (j) If requested by a Holder, cooperate with such Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities, other than Warrants, to be delivered to a transferee pursuant to a
Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement, of all restrictive legends, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holder may request.
 
     (k) Upon the occurrence of any event contemplated by Section 3(d), as
promptly as reasonably possible under the circumstances taking into account the
Company’s good faith assessment of any adverse consequences to the Company and
its stockholders of the premature disclosure of such event, prepare a supplement
or amendment, including a post-effective amendment, to a Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus. The Company will use commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable. The Company shall be entitled to exercise its right
under this Section 3(k) to suspend the availability of a Registration Statement
and Prospectus, subject to the payment of partial liquidated damages otherwise
required pursuant to Section 2(b), for a period not to exceed 60 calendar days
(which need not be consecutive days) in any 12 month period.
 
     (l) Comply with all applicable rules and regulations of the Commission.
 
     (m) The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the Commission, the natural persons
thereof that have voting and dispositive control over the shares. If the Company
is unable to meet its obligations hereunder with respect to the registration of
the Registrable Securities solely because any Holder fails to furnish such
information within three Trading Days of the Company’s request, the Company may
exclude such Holder’s Registrable Securities from the Registrable Securities
being registered, until such Holder shall have provided all such required
information (provided there is sufficient time to include such Registrable
Shares), and such non-responsive Holder shall have no recourse against the
Company therefor.
 
8

--------------------------------------------------------------------------------


 
     4. Registration Expenses. All fees and expenses incident to the performance
of or compliance with this Agreement by the Company shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
auditors) (A) with respect to filings made with the Commission, (B) with respect
to filings required to be made with any Trading Market on which the Common Stock
is then listed for trading, (C) in compliance with applicable state securities
or Blue Sky laws reasonably agreed to by the Company in writing (including,
without limitation, fees and disbursements of counsel for the Company in
connection with Blue Sky qualifications or exemptions of the Registrable
Securities) and (D) if not previously paid by the Company in connection with an
Issuer Filing, with respect to any filing that may be required to be made by any
broker through which a Holder intends to make sales of Registrable Securities
with the NASD pursuant to NASD Rule 2710, so long as the broker is receiving no
more than a customary brokerage commission in connection with such sale,
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities), (iii) messenger, telephone and
delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions of any Holder or, except to
the extent provided for in the Transaction Documents, any legal fees or other
costs of the Holders.
 
9

--------------------------------------------------------------------------------


 
     5. Indemnification.
 
     (a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, shareholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that (i) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (ii) in the case of an occurrence
of an event of the type specified in Section 3(d)(iii)-(vi), the use by such
Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by such Holder of the Advice contemplated in Section 6(d). The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware.
 
     (b) Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) such Holder’s
failure to comply with the prospectus delivery requirements of the Securities
Act or (y) any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (i) to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by such Holder to the Company specifically
for inclusion in such Registration Statement or such Prospectus or (ii) to the
extent that such information relates to such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in a Registration Statement (it
being understood that the Holder has approved Annex A hereto for this purpose),
such Prospectus or in any amendment or supplement thereto or (ii) in the case of
an occurrence of an event of the type specified in Section 3(d)(iii)-(vi), the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 6(d).
In no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.
 
10

--------------------------------------------------------------------------------


 
     (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have prejudiced
the Indemnifying Party.
 
     An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and counsel to the
Indemnified Party shall reasonably believe that a material conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of no
more than one separate counsel shall be at the expense of the Indemnifying
Party). The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld or delayed. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
 
11

--------------------------------------------------------------------------------


 
     Subject to the terms of this Agreement, all reasonable fees and expenses of
the Indemnified Party (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined to be not entitled to indemnification hereunder.
 
     (d) Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.
 
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.
 
     The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
12

--------------------------------------------------------------------------------


 
     6. Miscellaneous.
 
     (a) Remedies. In the event of a breach by the Company or by a Holder of any
of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
The Company and each Holder agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.
 
     (b) Compliance. Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to a Registration
Statement.
 
     (c) Discontinued Disposition. By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(d)(iii) through (vi),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company will use
commercially reasonable efforts to ensure that the use of the Prospectus may be
resumed as promptly as is practicable. The Company agrees and acknowledges that
any periods during which the Holder is required to discontinue the disposition
of the Registrable Securities hereunder shall be subject to the provisions of
Section 2(b).
 
     (d) Piggy-Back Registrations. If, at any time during the Effectiveness
Period, there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen days after the date
of the delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered; provided, however,
that the Company shall not be required to register any Registrable Securities
pursuant to this Section 6(d) that are eligible for resale pursuant to Rule
144(k) promulgated by the Commission pursuant to the Securities Act or that are
the subject of a then effective Registration Statement.
 
     (e) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
a majority of the then outstanding Registrable Securities (including, for this
purpose any Registrable Securities issuable upon exercise or conversion of any
Security). If a Registration Statement does not register all of the Registrable
Securities pursuant to a waiver or amendment done in compliance with the
previous sentence, then the number of Registrable Securities to be registered
for each Holder shall be reduced pro rata among all Holders and each Holder
shall have the right to designate which of its Registrable Securities shall be
omitted from such Registration Statement. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of a Holder or some Holders and that does
not directly or indirectly affect the rights of other Holders may be given by
such Holder or Holders of all of the Registrable Securities to which such waiver
or consent relates; provided, however, that the provisions of this sentence may
not be amended, modified, or supplemented except in accordance with the
provisions of the first sentence of this Section 6(f).
 
13

--------------------------------------------------------------------------------


 
     (f) Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.
 
     (g) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
and shall inure to the benefit of each Holder. The Company may not assign
(except by merger) its rights or obligations hereunder without the prior written
consent of all of the Holders of the then outstanding Registrable Securities.
Each Holder may assign their respective rights hereunder in the manner and to
the Persons as permitted under the Purchase Agreement.
 
     (h) No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would conflict with the
provisions hereof. Except as set forth on Schedule 6(i), neither the Company nor
any of its Subsidiaries has previously entered into any agreement granting any
registration rights with respect to any of its securities to any Person that
have not been satisfied in full.
 
     (i) Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
     (j) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.
 
     (k) Cumulative Remedies. Except as otherwise provided herein, the remedies
provided herein are cumulative and not exclusive of any other remedies provided
by law.
 
     (l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
14

--------------------------------------------------------------------------------


 
     (m) Headings. The headings in this Agreement are for convenience only, do
not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.
 
     (n) Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.
 
********************
 
 
15

--------------------------------------------------------------------------------

 
 
     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.
 

   
OCULUS INNOVATIVE SCIENCES, INC.
                     
By:
 
/s/ Jim Schutz
                         
Name: Jim Schutz
Title: General Counsel
   


[SIGNATURE PAGE OF HOLDERS FOLLOWS]
 
 
16

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Aristeia International Limited
 
Signature of Authorized Signatory of Holder:  /s/ Chong Park
 
Name of Authorized Signatory:  Chong Park
 
Title of Authorized Signatory: Portfolio Manager
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Aristeia Partners L.P.
 
Signature of Authorized Signatory of Holder:  /s/ Chong Park
 
Name of Authorized Signatory:  Chong Park
 
Title of Authorized Signatory: Portfolio Manager
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 
 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Aristeia Special Investments Master, L.P.
 
Signature of Authorized Signatory of Holder:  /s/ Chong Park
 
Name of Authorized Signatory:  Chong Park
 
Title of Authorized Signatory: Portfolio Manager
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Avendis Absolute Alternative 1 Trading Ltd
 
Signature of Authorized Signatory of Holder:  /s/ Yannis Bilquez
 
Name of Authorized Signatory: Yannis Bilquez
 
Title of Authorized Signatory: Director
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder: Cranshire Capital, L.P.
 
Signature of Authorized Signatory of Holder:  /s/ Lawrence Prosser
 
Name of Authorized Signatory:  Lawrence Prosser
 
Title of Authorized Signatory: CFO – Downsview Capital, Inc., the General
Partner

[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder: Crescent International Ltd
 
Signature of Authorized Signatory of Holder:  /s/ Maxi Brezzi
 
Name of Authorized Signatory:  Maxi Brezzi
 
Title of Authorized Signatory: 
 
[SIGNATURE PAGES CONTINUE]
 

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Diamond Opportunity Fund, LLC
 
Signature of Authorized Signatory of Holder:  /s/ Richard Marks
 
Name of Authorized Signatory:  Richard Marks
 
Title of Authorized Signatory: Managing Director
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 
 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Double U Master Fund, LLC
 
Signature of Authorized Signatory of Holder:  /s/ Sheldon Traube
 
Name of Authorized Signatory:  Sheldon Traube 
 
Title of Authorized Signatory: 

[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 



 [SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Egatniv, LLC
 
Signature of Authorized Signatory of Holder:  /s/ Seth Farbman
 
Name of Authorized Signatory:  Seth Farbman
 
Title of Authorized Signatory: Member
 
[SIGNATURE PAGES CONTINUE]

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Graham Anderson
 
Signature of Authorized Signatory of Holder:  /s/ Graham Anderson
 
Name of Authorized Signatory:  Graham Anderson
 
Title of Authorized Signatory: 
 
[SIGNATURE PAGES CONTINUE]

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Franklin Biotechnology Discovery Fund
 
Signature of Authorized Signatory of Holder:  /s/ Evan McCulloch
 
Name of Authorized Signatory:  Evan McCulloch
 
Title of Authorized Signatory: Vice President
 
[SIGNATURE PAGES CONTINUE]

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Highbridge International, LLC
 
Signature of Authorized Signatory of Holder:  /s/ Scott Wallace
 
Name of Authorized Signatory:  Scott Wallace
 
Title of Authorized Signatory: Senior Vice President
 
[SIGNATURE PAGES CONTINUE]

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Iroquois Master Fund, Ltd.
 
Signature of Authorized Signatory of Holder:  /s/ Joshua Silverman
 
Name of Authorized Signatory:  Joshua Silverman
 
Title of Authorized Signatory: 
 
[SIGNATURE PAGES CONTINUE]

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder: Lincoln Biotech Ventures II, L.P.
 
Signature of Authorized Signatory of Holder:  /s/ Robert Carver
 
Name of Authorized Signatory: Robert Carver
 
Title of Authorized Signatory: Secretary, Lincoln Funds International
 
[SIGNATURE PAGES CONTINUE]

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder: Otago Partners, LLC
 
Signature of Authorized Signatory of Holder:  /s/ Lindsay A. Rosenwald, MD
 
Name of Authorized Signatory:  Lindsay A. Rosenwald, MD
 
Title of Authorized Signatory: Managing Member
 
[SIGNATURE PAGES CONTINUE]

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Perceptive Life Sciences Master Fund LTD
 
Signature of Authorized Signatory of Holder:  /s/ Joe Edelman
 
Name of Authorized Signatory:  Joe Edelman
 
Title of Authorized Signatory: Managing Member
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Catalytix LDC Life Science Hedge AC
 
Signature of Authorized Signatory of Holder:  /s/ Ted Kalem
 
Name of Authorized Signatory:  Ted Kalem
 
Title of Authorized Signatory: Partner
 
[SIGNATURE PAGES CONTINUE]

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Rockmore Investment Master Fund, Ltd
 
Signature of Authorized Signatory of Holder:  /s/ Brian Daly
 
Name of Authorized Signatory:  Brian Daly
 
Title of Authorized Signatory: Director
 
[SIGNATURE PAGES CONTINUE]

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  RRC Biofund, LP
 
Signature of Authorized Signatory of Holder:  /s/ Jim Silverman
 
Name of Authorized Signatory:  Jim Silverman
 
Title of Authorized Signatory: Managing Director
 
[SIGNATURE PAGES CONTINUE]
 

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Whalehaven Capital Fund Limited
 
Signature of Authorized Signatory of Holder:  /s/ Brian Mazzella
 
Name of Authorized Signatory:  Brian Mazzella
 
Title of Authorized Signatory: CFO
 
[SIGNATURE PAGES CONTINUE]
 

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Daniel B. and Linda O. Ahlberg Trustees FBO Ahlberg Joint
Revocable Trust u/a dtd 8/27/06
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]


 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Alice Ann Corporation
 
Signature of Authorized Signatory of Holder:  /s/ Dick Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]


 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Robert G. Allison
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE] 
 

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  William H. Baxter Trustee FBO William H. Baxter Revocable Trust
u/a dtd 7/3/96
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Piper Jaffray as Custodian FBO William H. Baxter IRA
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Dick Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
 

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  David & Carol Brown Trustees FBO David & Carol Brown Revocable
Trust u/a dtd 10/23/97
 
Signature of Authorized Signatory of Holder: /s/ Richard C. Perkins
 
Name of Authorized Signatory: Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
 

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Piper Jaffray as Custodian FBO Robert H. Clayburgh IRA
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
  
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Gary & Leslie Clipper JTWROS
 
Signature of Authorized Signatory of Holder: /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Piper Jaffray as Custodian FBO Mark Donahoe IRA
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
 

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Dennis D. Gonyea
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
  
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Richard A. Hoel
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]

 
17

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Elizabeth J. Kuehne
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Piper Jaffray as Custodian FBO Elizabeth J. Kuehne IRA
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Piper Jaffray as Custodian FBO Michael E. McElligott SPN/PRO
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Piper Jaffray as Custodian FBO Charles W. Pappas IRA
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]

 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  John T. Potter
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Carolyn Salon
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Joel A. Salon
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Paul C. Seel & Nancy S. Seel JTWROS
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  E. Terry Skone, TTEE FBO E. Terry Skone Revocable Trust U/A dtd
11/30/05
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Donald O. & Janet M. Voight TTEE’s FBO Janet M. Voight Trust
U/A dtd 8/29/96
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Piper Jaffray as Custodian FBO James B. Wallace SPN/PRO
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
 
 
50

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  David M. Wertrum, TTEE FBO David M. Westrum Revocable Living
Trust u/a dtd 6/1/97
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Piper Jaffray as Custodian FBO Michael R. Wilcox IRA
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
[SIGNATURE PAGES CONTINUE]
 
 
17

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO OCLS RRA]
 
Name of Holder:  Pyramid Partners, L.P.
 
Signature of Authorized Signatory of Holder:  /s/ Richard C. Perkins
 
Name of Authorized Signatory:  Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President
 
 
17

--------------------------------------------------------------------------------

 
 
Annex A
 
Plan of Distribution
 
Each Selling Stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock on the NASDAQ Global
Market or any other stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. A Selling Stockholder may use any one or more of the
following methods when selling shares:
 
 
•
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;



 
•
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;



 
•
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;



 
•
an exchange distribution in accordance with the rules of the applicable
exchange;



 
•
privately negotiated transactions;



 
•
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;



 
•
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;



 
•
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;



 
•
a combination of any such methods of sale; or



 
•
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.
 
 
18

--------------------------------------------------------------------------------

 
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.
 
19

--------------------------------------------------------------------------------


 
In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).
 
The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares. The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.
 
Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. There is no underwriter or coordinating broker acting in
connection with the proposed sale of the resale shares by the Selling
Stockholders.
 
We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume limitations by reason of Rule 144(k) under the
Securities Act or any other rule of similar effect or (ii) all of the shares
have been sold pursuant to this prospectus or Rule 144 under the Securities Act
or any other rule of similar effect. The resale shares will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the resale shares may not be
sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.
 
 
20

--------------------------------------------------------------------------------

 
 
Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution. In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person. We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).
 
 
21

--------------------------------------------------------------------------------

 
 
Annex B
 
OCULUS INNOVATIVE SCIENCES, INC.
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Oculus Innovative Sciences, Inc., a Delaware corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed. A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below. All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
 
 
22

--------------------------------------------------------------------------------

 
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1. Name.
 

 
(a)
Full Legal Name of Selling Securityholder

 

 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

 

 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):

 
2. Address for Notices to Selling Securityholder:
 
Telephone:
   

 
Fax:
   

 
Contact Person:
   

 
3. Broker-Dealer Status:
 

 
(a)
Are you a broker-dealer?

 
Yes  ¨      No  ¨
 

 
(b)
If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 
Yes  ¨       No  ¨
 
Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.
 
 
23

--------------------------------------------------------------------------------

 
 

 
(c)
Are you an affiliate of a broker-dealer?

 
Yes  ¨      No  ¨
 

 
(d)
If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 
Yes  ¨     No  ¨
 
Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.
 
4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder.
 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.
 

 
(a)
Type and Amount of other securities beneficially owned by the Selling
Securityholder:



 
24

--------------------------------------------------------------------------------

 
 
5. Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 
 The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related
prospectus            and any amendments or supplements thereto . The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Date:                                         
 

   
Beneficial Owner:
       

 

   
By:
               
Name:
           
Title:
   

 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO
650-233-4545, ATTENTION: SEBASTIEN NICOLAS, AND RETURN THE ORIGINAL BY OVERNIGHT
MAIL, TO: SEBASTIEN NICOLAS, 2475 HANOVER STREET, PALO ALTO, CA 94304.
 

 
25

--------------------------------------------------------------------------------

 